DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
The present Office Action is responsive to the Remarks and Amendments filed on 11-25-2020. As directed, claims 4, and 10-11 are cancelled, claims 35-37 have been newly added, and claims 1, 7, 12, 17, 22, and 28 have been amended. Thus, claims 1-3, 5-9, 12-23, and 25-37 are currently pending in the application.

Response to Amendment
Claims 10 and 17 have been amended to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Claim 7 has been amended to overcome a previously held rejection for improper dependent form. The previously held rejections under 35 USC 112(d) of claims 7-8 are hereby withdrawn.
Claim 12 has been amended to overcome a previously held rejection for improper dependent form. The previously held rejections under 35 USC 112(d) of claim 12 is hereby withdrawn.

Response to Arguments
Applicant’s arguments, particularly with respect to claims 1 and 22, have been fully considered. The arguments outlined in Applicant’s reply refer to the amended limitations of claims 1 and 22, and particularly outline that the previous rejection of record relying on Martinez (WO 2013/130760) fails to address the amended limitations. In response to this position, a new grounds of rejection employing Dion (US 2017/0067490) is employed below, necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, which depends from claim 22, recites use of “the bladder referenced in claim 22” in lines 3-4, and “the bladder referenced in claim 1” in lines 5-6. It is unclear whether the limitations from the bladder refer back to claim 1 or to claim 22. For the purposes of examination, lines 5-6 will be interpreted to refer to the bladder of claim 22, as outlined in lines 3-4 of claim 25. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5-6, 9, 12, 16, 18, 21-23, 27, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490).
Regarding claim 1, Dion discloses a fabric-based soft actuator (100a) (paragraph 24, lines 1-4; Fig. 1A), comprising: 
a first fabric layer (104) including a first-layer fabric (paragraph 24, lines 1-7: region 104 is defined as a “textile” shell; paragraph 28 outlines several fabrics that the first fabric layer can be fabricated from), at least a portion of which is characterized as having anisotropic stretch properties (see paragraph 28 for full list of materials from which region 104 can be fabricated; polyester is a known anisotropic material); 
a second layer (106) characterized as being a fabric layer with anisotropic stretch properties (paragraph 24, lines 1-7: region 106 is defined as a portion of the “textile” shell; 
a bladder (102) disposed between or integrated with the first fabric layer (104) and the second layer (106) (paragraph 25, lines 1-4; Fig. 1A; paragraph 4 describes the inflatable elastic layer as an “elastomeric bladder” received within the textile shell); 
and a pressure source in fluid communication with and configured to inflate the bladder (102) (see paragraphs 8-11 which describe the process of applying fluid pressure within the elastomeric bladder contained in a textile shell; paragraph 25, lines 1-4 further describe inflating the bladder 102).
In the embodiment of Figure 1A, Dion does not disclose that the first fabric layer includes a plurality of longitudinal sections distributed along a longest dimension of the bladder, and as a result, this embodiment is also silent regarding the differences in stitching pattern, patterns of strain-limiting material, and the knit and woven structures along the longitudinal sections.
However, in a second embodiment see in Figures 2A-D, Dion teaches an actuator (200) wherein the first fabric layer (in Fig. 2A, the first fabric layer is the top layer which surrounds an inflatable member and is comprised of regions 204 and 206; see annotated Fig. 2A below) includes a plurality of longitudinal sections (see for example layers 204, 206 in Figs. 2A-D, wherein layers 204 and 206 are distributed in longitudinal sections along articulating device 200; paragraph 33, lines 1-6 further describe that the regions 204 and 206 are comprised of different materials as was discussed with respect to layers 104 and 106 in paragraph 24) distributed along a longest dimension of the bladder (e.g. elastic layer 102 of Figs. 1A-B; articulating device 200 
stitching patterns in the longitudinal sections (paragraph 31 describes various techniques for applying different knit stitches throughout the different regions of the textile shell, and paragraph 29 further describes that the compliance of the regions can be varied by using different knit stitches between the regions); 
patterns of strain-limiting material (206) adhered to the first-layer fabric (regions 204 and 206 of the top portion of actuator 200 in Fig. 2A) in the longitudinal section (paragraph 33 describes that regions 204 have a greater compliance than regions 206) (see annotated Fig. 2A and explanation below); and
at least one of knit and woven structures in the first-layer fabric in the longitudinal sections (paragraph 34, lines 1-4 describe that regions 204 and 206 have different compliances, and paragraph 29 discloses that many techniques can be used to achieve different compliances, for example, using thinner fibers between regions, using a denser or tighter weave in one region as compared to the other, using a denser or tighter knit in one region as compared to the other).
In this second embodiment, Dion teaches that imparting the longitudinal sections across the length of the bladder by varying the materials and material properties allows for the articulating device (200) to be articulated in desired ways (see paragraphs 33-34).

    PNG
    media_image1.png
    365
    611
    media_image1.png
    Greyscale

First and second layers of the material that comprises actuator 200.


    PNG
    media_image2.png
    353
    710
    media_image2.png
    Greyscale

In this version of annotated Fig. 2A, the first-layer fabric comprised of regions 204 and 206 at the top of the actuator 200 is adhered to the second layer via its knitted structure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fabric layer of the actuator disclosed in Figure 1A of the Dion disclosure to include the longitudinal sections taught in the embodiment of the actuator in Figures 2A-D so that the actuator can be articulated in a variety of desired ways.
Regarding claim 2, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the soft actuator (200) wherein the first fabric layer (top portion of regions 204 and 206 in Fig. 2A) and the second layer (bottom portion of regions 204 and 206 in Fig. 2A) are configured to cause the actuator (200), -3-when actuated (“inflated”), to perform at least one of the following motions: bending, twisting, extending, contracting, stiffening and combinations thereof (paragraph 33, lines 3-7; paragraph 34, lines 4-7; “elongates”, “bends”, “curves”; see also Figs. 2C-D).  
Regarding claim 3, Dion discloses the fabric-based soft actuator of claim 2, as discussed above.


    PNG
    media_image3.png
    397
    603
    media_image3.png
    Greyscale

Annotated Fig. 2C depicts the various areas where the actuator (200) is sequentially bent along its longitudinal surface on both the first layer (top) and second layer (bottom) due to the differences in compliance between the textile regions (204, 206). Each arrow shows a separate bending actuation.
Regarding claim 5, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the actuator (200) wherein the anisotropic stretch properties of the first fabric layer (in Fig. 2A the top portion of regions 204 and 206) are provided by the mechanics of the knit or woven structure (paragraph 34, lines 1-4 describe that regions 204 and 
Regarding claim 6, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the actuator (200) wherein the anisotropic stretch properties of the first fabric layer govern the shape and range of motion of the actuator (200) upon actuation (paragraph 34, lines 1-6: when the actuator 200 is inflated, the different compliances across longitudinal sections 204 and 206 create different areas of bending along the actuator such that the shape of the actuator is dictated by the mechanics, specifically the greater and/or lower compliance of successive longitudinal section, and further the areas of greater compliance (204) are depicted as allowing for a greater range of actuator motion (greater degree of bending) as shown in Fig. 2C).  
Regarding claim 9, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the actuator (200) wherein the first fabric layer (in Fig. 2A, the top portion of regions 204 and 206) includes a plurality of fabrics (204 and 206) with different stretch properties (paragraph 34, lines 1-6: regions 204 and 206 have different compliances; see also paragraph 28 which lists materials from which the textile shell 204, 206 can be fabricated, and also states that the textile shell can be fabricated from combinations of the listed materials).  
Regarding claim 12, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
layers (in Fig. 2A, the top and bottom portions of regions 204 and 206) and the bladder (102) are configured to provide a plurality of degrees of freedom for actuator motion (paragraph 34, lines 1-6 describes elongation of the actuator as well as bending/curving of the actuator).  
Regarding claim 16, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses that the actuator is mounted to clothing (paragraph 39, lines 1-7).  
Regarding claim 18, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses that the layers (204, 206) can include an electrically conducting material integrated into them (see paragraph 28: the textiles can be blended with “metal” or “metal cables”).
Regarding claim 21, Dion discloses the actuator of claim 1, as discussed above.
Dion further discloses a gripper (“grasping device” paragraph 35, lines 1-3), comprising at least one actuator (100a) configured to grasp objects (paragraph 35 states that the “grasping device” can comprise a plurality of articulating devices; see also the rejection of claim 1 over Dion as discussed above, actuator 200 discloses the limitations of claim 1).  
Regarding claim 22, Dion discloses a method for actuation utilizing a fabric-based soft actuator (100a) (paragraph 24, lines 1-4; Fig. 1A), comprising: 
a first fabric layer (104) including a first-layer fabric (paragraph 24, lines 1-7: region 104 is defined as a “textile” shell; paragraph 28 outlines several fabrics that the first fabric layer can be fabricated from), at least a portion of which is characterized as having anisotropic stretch 
a second layer (106) characterized as being a fabric layer with anisotropic stretch properties (paragraph 24, lines 1-7: region 106 is defined as a portion of the “textile” shell; paragraph 28 lists the various materials from which region 106 can be fabricated from, including rayon which is a known anisotropic material); 
a bladder (102) disposed between or integrated with the first fabric layer (104) and the second layer (106) (paragraph 25, lines 1-4; Fig. 1A; paragraph 4 describes the inflatable elastic layer as an “elastomeric bladder” received within the textile shell); 
the method comprising pumping fluid into the bladder (102) to displace or stiffen the fabric-based soft actuator (100a) (see paragraphs 8-11 which describe the process of applying fluid pressure within the elastomeric bladder contained in a textile shell; paragraph 25, lines 1-4 further describe inflating the bladder 102 which creates an expansion of the bladder 102).
	In the embodiment of Figure 1A, Dion does not disclose that the first fabric layer includes a plurality of longitudinal sections distributed along a longest dimension of the bladder, and as a result, this embodiment is also silent regarding the differences in stitching pattern, patterns of strain-limiting material, and the knit and woven structures along the longitudinal sections.
However, in a second embodiment see in Figures 2A-D, Dion teaches an actuator (200) wherein the first fabric layer (in Fig. 2A, the first fabric layer is the top layer which surrounds an inflatable member and is comprised of regions 204 and 206; see annotated Fig. 2A below) includes a plurality of longitudinal sections (see for example layers 204, 206 in Figs. 2A-D, wherein layers 204 and 206 are distributed in longitudinal sections along articulating device 200; 
stitching patterns in the longitudinal sections (paragraph 31 describes various techniques for applying different knit stitches throughout the different regions of the textile shell, and paragraph 29 further describes that the compliance of the regions can be varied by using different knit stitches between the regions); 
patterns of strain-limiting material (206) adhered to the first-layer fabric (regions 204 and 206 of the top portion of actuator 200 in Fig. 2A) in the longitudinal section (paragraph 33 describes that regions 204 have a greater compliance than regions 206) (see annotated Fig. 2A and explanation below); and
at least one of knit and woven structures in the first-layer fabric in the longitudinal sections (paragraph 34, lines 1-4 describe that regions 204 and 206 have different compliances, and paragraph 29 discloses that many techniques can be used to achieve different compliances, for example, using thinner fibers between regions, using a denser or tighter weave in one region as compared to the other, using a denser or tighter knit in one region as compared to the other),
the method generating different displacements in the respective longitudinal sections when inflated due to differences in the longitudinal sections (paragraph 34, lines 1-7: regions 204 deform to a greater extent that regions 206; see also Figs. 2C-D which show bending along the different longitudinal sections).


    PNG
    media_image1.png
    365
    611
    media_image1.png
    Greyscale

First and second layers of the material that comprises actuator 200.


    PNG
    media_image2.png
    353
    710
    media_image2.png
    Greyscale

In this version of annotated Fig. 2A, the first-layer fabric comprised of regions 204 and 206 at the top of the actuator 200 is adhered to the second layer via its knitted structure. Paragraph 33 describes that regions 204 and 206 have different compliances, in other words, regions 204 permit expansion of the underlying inflatable layer, whereas regions 206 constrain the expansion, such that regions 206 limit the strain (expansion) of the inflatable layer. As further depicted in Fig. 2A, in the second layer, regions 206 vary along the longitudinal aspect of the actuator 200 in their pattern. Such that the strain-limiting material (regions 206 of the second layer) adhered to the first-layer fabric differs in its pattern across the longitudinal sections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first fabric layer of the actuator disclosed in Figure 1A of the Dion disclosure to include the longitudinal sections taught in the embodiment of the actuator in Figures 2A-D so that the actuator can be articulated in a variety of desired ways.
Regarding claim 23, Dion discloses the method of claim 22, as discussed above.

Regarding claim 27, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the actuator (200) wherein the second layer (in Fig. 2A, the bottom portion of regions 204, 206) is a fabric layer properties (paragraph 33, lines 1-4: regions 204 and 206 are comprised of yarns; see also paragraph 28 which describes region 104 and 106 of the embodiment of Figs. 1A-B, and describes that these regions can be manufactured from cotton, wool, silk, polyesters, rayon, etc.).  
Regarding claim 34, Dion discloses the method of claim 23, as discussed above.
Dion further discloses the method wherein a plurality of the fabric-based actuators (e.g. 200) respectively are aligned with and assist movements of respective joints of the body (see paragraph 39 which discusses the positioning of a plurality of actuators along a limb to assist in “extension” and/or “flexion” of that limb).  
Regarding claim 35, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the actuator (200) wherein the longitudinal sections differ in terms of stitching patterns in the longitudinal sections (204, 206) (paragraph 31 describes various techniques for applying different knit stitches throughout the different regions of the textile shell, and paragraph 29 further describes that the compliance of the regions can be varied by using different knit stitches between the regions).  
Regarding claim 36, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the actuator (200) wherein the longitudinal sections differ in terms of the patterns of strain-limiting material adhered to the first-layer fabric (204 and 206 on the top aspect of actuator 200) in the longitudinal sections (see Fig. 2A and explanation below).  


    PNG
    media_image2.png
    353
    710
    media_image2.png
    Greyscale

In this version of annotated Fig. 2A, the first-layer fabric comprised of regions 204 and 206 at the top of the actuator 200 is adhered to the second layer via its knitted structure. Paragraph 33 describes that regions 204 and 206 have different compliances, in other words, regions 204 permit expansion of the underlying inflatable layer, whereas regions 206 constrain the expansion, such that regions 206 limit the strain (expansion) of the inflatable layer. As further depicted in Fig. 2A, in the second layer, regions 206 vary along the longitudinal aspect of the actuator 200 in their pattern. Such that the strain-limiting material (regions 206 of the second layer) adhered to the first-layer fabric differs in its pattern across the longitudinal sections.
Regarding claim 37, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses the actuator (200) wherein the longitudinal sections (204, 206) differ in terms of at least one of knit and woven structures in the first- layer fabric in the longitudinal sections (204, 206) (paragraph 34, lines 1-4 describe that regions 204 and 206 have different compliances, and paragraph 29 discloses that many techniques can be used to achieve different compliances, for example, using thinner fibers between regions, using a denser or tighter weave in one region as compared to the other, using a denser or tighter knit in one region as compared to the other).
Claims 7-8, 13-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490), as applied to claims 1 and 22 above, in view of Ilievski (US 2014/0109560).
Regarding claim 7, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion discloses a soft actuator (200) containing a single bladder (102) disposed between the first and second layers, however, Dion fails to disclose that the soft actuator further comprises additional bladders in the actuator between the first fabric layer and the second layer.
Ilievski teaches a soft actuator employing a plurality of bladders (1300, 1310) (Fig. 7). Ilievski indicates that using multiple bladders within the actuation device enables bending of the device in additional directions (paragraph 149, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft actuator disclosed by Dion in view of Ilievski’s teachings to provide an actuation device with a plurality of bladders housed 
Regarding claim 8, Dion in view of Ilievski disclose the fabric-based soft actuator of claim 7, as discussed above.
Ilievski further indicates that the plurality of bladders (1300, 1310) are combined in the actuator to activate different regions of the actuator (“the device can bend in different directions depending on which pneumatic network is pressurized” paragraph 149).
Regarding claim 13, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion fails to disclose at least one stiff inclusion that is stiffer than the first fabric layer and that is incorporated in, on or between fabric layers.
However, Ilievski teaches the use of stiff inclusions (“strain limiting” portion per paragraph 14) within the actuator body that have higher elastic moduli (higher stiffness) than the portions of the actuator surrounding the stiff inclusion (paragraph 19, lines 1-4), to cause bending relative to the stiff inclusion (paragraph 14, lines 12-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Dion in view of Ilievski to provide a soft actuator including a stiff inclusion wherein the stiff inclusion is stiffer than the first fabric layer to allow the actuator to bend in directions defined by the stiff inclusion.
Regarding claim 14, Dion in view of Ilievski disclose the fabric-based soft actuator of claim 13, as discussed above.

Regarding claim 25, Dion discloses the method of claim 22, as discussed above.
Dion fails to disclose that the method comprises pressurizing a second bladder.
Ilievski teaches a method of actuating a soft actuator further comprising pressurizing first and second bladders (1300, 1310) independently of each other wherein the second bladder (1310) produces a displacement upon pressurization that is different from the displacement that is produced via pressurization of the first bladder (1300) (paragraph 149; Fig. 7). Ilievski indicates that using multiple bladders within the actuation device enables bending of the device in additional directions (paragraph 149, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dion in view of Ilievsk’s teachings in order to provide a method of actuating a soft actuator wherein first and second bladders are independently actuable in order to enable the actuation device to bend in additional directions.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490), as applied to claim 1 above, in view of Martinez (WO 2013/130760).
Regarding claim 15, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion fails to disclose wherein the bladder is configured to rigidize the actuator before the first fabric layer stretches.  

Given that Dion and Martinez are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the soft actuator disclosed by Dion with a bladder that rigidizes (provides an un-bent resting state) the actuator before the first fabric layer stretches, so that the bladder has an opportunity to fill prior to taking on a bent configuration.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490), as applied to claim 1 above, in view of Lowe (US 2014/0142473) and Woods (US 2011/0067563).
Regarding claim 17, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Examiner notes that Applicant’s Specification uses PTFE in order to meet the limitations of the claimed coefficient of friction on page 22.

Lowe teaches a rigidizing bladder (paragraph 153). Lowe teaches that the rigidizing bladder is configured to control the bending of a structure, such that the structure does not bend beyond a maximum desired radius (paragraph 153).
Lowe fails to disclose that the bladder has a coefficient of friction less than .3.
Woods teaches a bladder to be coated in PTFE in order to avoid material loss due to friction (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladder disclosed by Dion in view of Lowe and Woods to provide a rigidizing bladder with a coefficient of friction below .3 in order to control the bending of the soft actuator and reduce material loss between the bladder and fabric layers due to friction.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490), as applied to claim 1 above, in view of Ko (US 2018/0292196).
Regarding claim 19, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion fails to disclose a strain sensor integrated into or added to the first fabric layer, wherein the strain sensor comprises a conductive material that changes resistance or capacitance with strain.
Ko teaches a strain sensor (100) added to a first elastic layer (130) wherein the strain sensor (100) comprises a conductive material (120) (paragraph 28) that changes resistance or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Dion in view of Ko to provide a strain sensor to detect the level of strain in the first fabric layer which utilizes a conductive material to increase the sensor’s sensitivity.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490), as applied to claim 1 above, in view of Sallum (US 2015/0148728).
Regarding claim 20, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion fails to further disclose the actuator comprising a motion sensor integrated into or added to the actuator, wherein the motion sensor is selected from inertial measurement units, flex sensors, hall-effect sensors, and optical sensors, wherein the motion sensor is configured to detect motion of the actuator.  
However, Sallum teaches an orthotic device (100) and a motion sensor such as an optical sensor configured to detect motion of the actuator (paragraph 56). Sallum indicates that the motion sensor can be used to control the actuation of the orthotic device (paragraph 56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Dion in view of Sallum to provide a motion sensor, for example an optical sensor, in order to control the movement of the actuation system.
 Claim 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490), as applied to claim 1 above, in view of Yeow (US 2017/0119614).
Regarding claim 26, Dion discloses the method of claim 22, as discussed above.
Dion further discloses that the first fabric layer (in Fig. 2A, the top portion of regions 204, 206) includes a stretchable textile section wherein the stretchable textile section is more stretchable than other sections of the first fabric layer (paragraph 34, lines 1-6: region 204 is more compliant than region 206).  
While Dion discloses a garment that can affect finger motion, Dion does not explicitly recite that the actuator is incorporated into a glove worn on a human hand, and thus fails to further disclose that the stretchable textile covers a joint of the finger of the human hand.
Yeow teaches an actuation system (600) wherein actuators (602) are incorporated into a glove (604, 606) worn on a human hand, that cover a joint of a finger of the human hand (Figs. 6A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the actuators disclosed by Dion, and in particular the stretchable textile portion of the first fabric layer, on a glove that covers a joint of a finger of the human hand as taught by Yeow, in order to assist movement of the fingers.
Regarding claim 28, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses that the bladder (102) of claim 1 achieves a displacement with a pressure change in the bladder (102) (paragraph 33, lines 1-6 discusses that when the bladder is inflated (i.e. pressure increases due to fluid being introduced into the bladder) the actuator 200 articulates).

Dion fails to disclose a second bladder or a third fabric layer.
Yeow teaches an actuation system (600) employing at least a second bladder (any of 602) and further discloses a fabric layer (606; see also “soft robotic glove” paragraph 35 and materials recommended for glove 504 paragraph 47) configured to encase each individual actuator (paragraph 48), wherein the encasing layer and the second bladder (any of 602), are configured to achieve multiple displacements (paragraph 48; Figs. 7A-B). Yeow indicates that the encasing layer (606) embeds the actuators and associated bladders (602, 604) into a glove (fabric) in order to couple the actuators to a portion of the hand proximate the joint to be moved.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple actuators as disclosed by Dion within a garment as taught by Yeow to provide an additional bladder and a third fabric layer onto which the actuators are adhered to, in order to impart motion assistance on multiple patient joints.
Regarding claim 31, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
Dion further discloses a covering (exo-skeleton or garment to assist the functionality of a finger, paragraph 39, lines 4-7), comprising at least one actuator configured to assist with opening and closing of at least one finger (paragraph 39, lines 4-7 indicates that actuators presented with Dion’s disclosure can be used in these exo-skeletons and/or garments).  

Yeow teaches an actuation system wherein actuators (500) are incorporated into a glove (504) worn on a human hand that covers a joint of a finger of the human hand (paragraph 47; Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the actuators disclosed by Dion, and in particular the stretchable textile portion of the first fabric layer, on a glove that covers a joint of a finger of the human hand as taught by Yeow, in order to assist movement of the fingers.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490), as applied to claim 1 above, in view of Griffith (US 2015/0290794).
Regarding claim 29, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
While Dion discloses that the actuator can be incorporated into various garments aligned along the limbs in order to execute flexion and extension of joints (see paragraph 39), Dion does not explicitly disclose that the actuator is incorporated into a shoulder-support device and is configured to assist with movement of an arm of a human wearing the shoulder-support device.  
However, Griffith teaches an actuation system (100) wherein the actuator (100A) is incorporated into shoulder-support device (105, 1105) and is configured to assist with movement of an arm of a human wearing the shoulder-support device (105, 1105) (paragraph 30, lines 1-3; paragraph 31, lines 1-5; Fig. 1) to allow for assistance with shoulder movement (paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the actuators disclosed by Dion into a 
Regarding claim 30, Dion discloses the fabric-based soft actuator of claim 1, as discussed above.
While Dion discloses that the actuator can be incorporated into various garments aligned along the limbs in order to execute flexion and extension of joints (see paragraph 39), Dion does not explicitly disclose that the actuator is incorporated into an elbow-support device and is configured to assist with movement of an arm of a human wearing the shoulder-support device.  
However, Griffith teaches a system (100) wherein the actuator (110A) is incorporated into an elbow-support device (103, 110E) and is configured to assist with movement of an arm of a human wearing the elbow-support device (103, 110E) (paragraph 30, lines 1-3; paragraph 31, lines 6-7; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the actuators disclosed by Dion into an elbow-assistance apparatus as taught by Griffith in order to it allow for assistance with elbow movement.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490) in view of Yeow (US 2017/0119614), as applied to claim 31 above, in further view of Yamamoto (US 9138369).
Regarding claim 32, Dion in view of Yeow disclose the glove of claim 31, as discussed above.

Modified Dion fails to disclose that at least some of the actuators have at least one of a different geometry, composition, and range of motion from an adjacent actuator.  
However, Yamamoto teaches a device for facilitating finger joint motion wherein at least some of the actuators (1102-1104) have a different range of motion than an adjacent actuator (1101) (Col. 1, lines 46-59; Fig. 1). Yamamoto indicates that the range of motion (“rotational axes”) of the thumb are different than the range of motion of the other four fingers (Col. 1, lines 52-54). Yamamoto indicates in Figure 1, that the actuators on the thumb are oriented in a different plane than those on the other four fingers, indicating that the range of motion for the thumb differs from that of the adjacent fingers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove disclosed by modified Dion in further view of Yamamoto in order to provide one of the actuators on the glove with a different range of motion than the other actuators, specifically to encompass the proper movement of the thumb.
Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (US 2017/0067490) in view of Yeow (US 2017/0119614) and Yamamoto (US 9138369), as applied to claim 32 above, in further view of Burdea (US 5143505).
Regarding claim 33, Dion in view of Yeow and Yamamoto disclose the glove of claim 32, as discussed above.

Burdea teaches an actuation system (28) for use on a glove (30) to facilitate modular removal and replacement of the actuator system (28) (Col. 8, lines 44-54; Fig. 4). Burdea indicates that the actuator system is removed and replaced back in position by virtue of hook and loop fasteners on the glove (Col. 8, lines 44-54). This allows for the actuators to be calibrated to each individual’s hand (Col. 8, lines 44-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove disclosed by modified Dion in further view of Burdea in order to allow the actuators to be removed from the glove so that the actuators may be calibrated to each individual user’s hand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785